Citation Nr: 1020499	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-35 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Dax Lonetto, Attorney


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1962 to 
December 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board previously remanded the Veteran's service 
connection claim for PTSD, in March 2009.

For reasons outlined below, the Board has added a service 
connection claim for an acquired psychiatric disorder, other 
than PTSD, as reflected on the cover page of this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that this matter must again be remanded.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the Board's March 2009 remand, the AMC/RO 
contacted the U.S. Army and Joint Services Records Research 
Center (JSSRC) and requested verification of the Veteran's 
claimed stressors; however, this inquiry failed to 
corroborate the more dramatic stressors relayed by the 
Veteran.  However, although the Veteran had a noncombatant 
military occupational specialty, his presence with a combat 
engineer unit that was exposed to enemy attacks would 
strongly suggest that he was, in fact, exposed to such 
attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(base subjected to rocket attacks during time that Veteran 
was stationed at the base).  In other words, any evidence of 
the Veteran's presence with a unit at the time of an attack 
would sufficiently corroborate his statements that he 
experienced such attacks personally.  What is more, a 
stressor need not be corroborated in every detail.  Souza v. 
Brown, 10 Vet. App. 307, 311 (1997). 

The Veteran's service personnel records confirm his 
attachment to Company B, 19th Engineering Battalion from July 
1965 to December 1965, and the JSSRC has confirmed the 
September 1965 arrival of this unit in Vietnam.  The Board is 
also aware of this unit's designation as a Combat Engineering 
Battalion and sources from the Department of the Army confirm 
his unit's deployment at Qui Nhon and an area 12 miles west 
of this city, a location where Viet Cong concentrated their 
efforts in 1965 in an effort to cut the country in two.  
Although not definitive, these facts taken together provide 
reasonable support for the Veteran's account of his unit 
coming under enemy attack, and sufficiently confirm this 
aspect of the Veteran's claimed stressor.  Based on the 
confirmation of this aspect of the Veteran's claimed 
stressor, VA's duty to provide an examination has been 
triggered and the Veteran's claim must be remanded for an 
appropriate VA examination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. §§ 3.159(a), 3.304(f).

Upon reviewing the evidence of record, and in light of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has 
also added a service connection claim for an acquired 
psychiatric disorder, other than PTSD.  VA psychological 
assessment records, dated in March 2007 and July 2008, 
document the Veteran's diagnosis with acquired psychiatric 
disorders other than PTSD, including a panic disorder, with 
agoraphobia, and recurrent moderate major depressive 
disorder.  Additionally, the aforementioned March 2007 VA 
psychiatric treatment record, documents the Veteran's 
reported usage of illicit substances in Vietnam (and upon 
separation) and post-service usage of prescription 
medications, suggesting the Veteran had "seemingly been 
self-medicating his [psychological] trauma symptoms...since 
1965," which arguably suggests the Veteran's acquired 
psychiatric symptoms had their onset in-service.  In sum, the 
evidence of record (i) reflects the Veteran's diagnosis with 
acquired psychiatric disorders, other than PTSD, and (ii) 
sufficiently raises the possibility that his acquired 
psychiatric symptoms began in-service; therefore, VA's duty 
to provide an appropriate examination has been triggered.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§§ 3.159(a), 3.304(f).  As such, the Veteran's claim must 
additionally be remanded for this purpose.  

The Board also finds that VA should attempt to obtain 
additional evidence, relevant to the Veteran's service 
connection claim for an acquired psychiatric disorder, other 
than PTSD, which may assist the Veteran substantiate his 
claim.  A March 2007 VA psychiatric treatment record 
documents the Veteran's reported hospitalization for 
substance abuse, shortly after returning from Vietnam.  
Moreover, at a February 2009 private psychological 
evaluation, the Veteran reported being hospitalized at South 
Florida Hospital, in 1996 and 2003, after an attempt to take 
his own life; additionally, he recounted receiving private 
psychiatric treatment in 1990 (possibly at Charter Hospital 
of Tampa Bay).  In light of the aforementioned information, 
the Board finds that additional efforts should be undertaken 
to obtain these records, which may assist the Veteran 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran, 
to ascertain the medical facility(ies) 
where he received substance abuse 
treatment shortly after his separation 
from service, as referenced in the March 
2007 VA psychiatric treatment record, and 
the approximate month and year of any such 
treatment(s).  If necessary, the AMC/RO 
should obtain a medical records release 
form, signed by the Veteran, to obtain 
these records.  Thereafter, the AMC/RO 
should undertake all appropriate efforts 
to attempt to obtain these records.  If 
records of this era are store at a 
separate facility, a request for these 
records should be made to the appropriate 
repository.  Any negative response should 
be in writing and associated with the 
claims folder.  

2.  The AMC/RO should obtain the necessary 
signed medical release forms, and attempt 
to obtain the Veteran's private 
psychiatric treatment, and/or 
hospitalization, records from (i) South 
Florida Hospital dated in 1996 and 2003; 
and (ii) any private psychologist 
(possibly located at Charter Hospital of 
Tampa Bay) dated in 1990, as referenced in 
a February 2009 private psychological 
evaluation.  If any records for these time 
frames are stored at a separate facility, 
a request for these records should be made 
to the appropriate repository.  Any 
negative response should be in writing and 
associated with the claims folder.  

3.  After the above records have been 
obtained, schedule the Veteran for a VA 
examination to determine the current nature 
and etiology of any current acquired 
psychiatric disorder.  The claims folder 
should be reviewed by the examiner and that 
review should be indicated in the 
examination report.  The examiner should 
record the full history of the Veteran's 
acquired psychiatric disorder(s), including 
the Veteran's account of his symptoms (in-
service and post-service).  The VA examiner 
should specifically address the following: 

a)  Diagnose any current acquired 
psychiatric disorder(s).

b)  Provide a full multi-axial 
diagnosis and specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met pursuant to 
the Diagnostic and Statistic Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV).

c)  If a diagnosis of PTSD is 
warranted, specify whether such 
diagnosis is based on, the Veteran's 
single confirmed stressor, coming 
under enemy attack in Vietnam.  

d)  Discuss whether any current 
acquired psychiatric disorder, other 
than PTSD, is otherwise related to the 
Veteran's period of service.

The examiner should specifically attempt to 
reconcile the requested opinion with other 
clinical evidence of record, including 
post-service records, reflecting complaints 
and clinical findings of multiple acquired 
psychiatric illnesses.  Additionally, the 
requested opinion should consider and 
address (i) the March 2007 VA psychiatric 
treatment record, suggesting the Veteran 
may have self-medicated his psychiatric 
symptoms since separations; and (ii) the 
December 2008 private psychological 
examination and the findings and 
conclusions made therein.  

Any and all tests the examiner deems 
necessary should be performed and reported 
in detail.  Additionally, the examiner 
should provide clear and complete medical 
reasoning and rational for all requested 
opinions and findings, which should be set 
forth in a legible examination report.

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all the questions posed are not 
answered.  

5.  The RO/AMC should thereafter review 
the evidence that has been obtained and 
determine whether the benefits sought on 
appeal may be granted.  If the benefits 
sought on appeal are denied, the Veteran, 
and his attorney, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


